As filed with the Securities and Exchange Commission on October 31, 2007 1933 Act File No. 333-28697 1940 Act File No. 811-08243 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 76 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 77 [ X ] (Check appropriate box or boxes.) Direxion Funds 33 Whitehall Street, 10th Floor New York, New York 10004 (Exact name of Registrant as Specified in Charter) (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (646) 572-3390 Daniel D. O’Neill 33 Whitehall Street, 10th Floor New York, New York 10004 (Name and Address of Agent for Service) Copy to: Angela L. Pingel U.S. Bancorp Fund Services, LLC 615 East Michigan Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] on October 31, 2007 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. DIREXION FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement: Prospectus and Statement of Addition Information for the BRIC Bull 2X Fund, BRIC Bear 2X Fund, Brazil Bull 2X Fund, Brazil Bear 2X Fund, China Bull 2X Fund, India Bull 2X Fund, Russia Bull 2X Fund, EM Debt Bull Fund, China Bear 2X Fund, India Bear 2X Fund, Russia Bear 2X Fund and EM Debt Bear Fund. Part C of Form N-1A Signature Page PROSPECTUS [DIREXION FUNDS LOGO] 33 Whitehall Street, 10th Floor New York, New York 10004 (800) 851-0511 BULL FUNDS BEAR FUNDS BRIC Bull 2X Fund BRIC Bear 2X Fund Brazil Bull 2X Fund Brazil Bear 2X Fund China Bull 2X Fund China Bear 2X Fund India Bull 2X Fund India Bear 2X Fund Russia Bull 2X Fund Russia Bear 2X Fund EM Debt Bull Fund EM Debt Bear Fund A significant portion of each Fund’s assets is expected to come from professional money managers and investors who use the Funds as part of “asset allocation” or “market timing” strategies. Like shares of all mutual funds, these securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Securities and Exchange Commission passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. In deciding whether to invest in the funds described herein, you should rely on information in this Prospectus or the Statement of Additional Information (the “SAI”).The Direxion Funds (the “Trust”) has not authorized the use of this Prospectus in any state or jurisdiction in which such an offering may not legally be made. October 31, 2007 TABLE OF CONTENTS OVERVIEW 1 INVESTMENT TECHNIQUES AND POLICIES 3 PRINCIPAL RISKS 5 BRIC Bull 2X Fund 8 BRIC Bear 2X Fund 8 Brazil Bull 2X Fund 10 Brazil Bear 2X Fund 10 China Bull 2X Fund 12 China Bear 2X Fund 12 India Bull 2X Fnd 13 India Bear 2X Fund 13 Russia Bull 2X Fund 14 Russia Bear 2X Fund 14 EM Debt Bull Fund 16 EM Debt Bear Fund 16 ABOUT YOUR INVESTMENT 18 Share Price of the Funds 18 Rule 12b-1 Fees 19 Shareholder Services Guide 19 ACCOUNT AND TRANSACTION POLICIES 21 MANAGEMENT OF THE FUNDS 23 PORTFOLIO HOLDINGS 24 DISTRIBUTIONS AND TAXES 24 FINANCIAL HIGHLIGHTS 25 PRIVACY NOTICE (Not a part of the prospectus) PN-1 MORE INFORMATION ON THE FUNDS Back Cover i OVERVIEW This prospectus relates to shares of the funds noted below (which are sometimes referred to in this Prospectus as a “Fund” and, collectively, as the “Funds”) of the Direxion Funds.This Prospectus relates to the Investor Class and Service Class Shares of all Funds.Except for the EM Debt Bull Fund and the EM Debt Bear Fund, the Funds described in this Prospectus seek to provide daily investment results, before fees and expenses, that correspond to the performance of a particular index or benchmark.Except for the EM Debt Bull Fund, which is discussed separately below, the Funds with the word “Bull” in their name (collectively, the “Bull Funds”) attempt to provide investment results that correlate positively to the return of an index or benchmark, meaning the Bull Funds attempt to move in the same direction as the target index or benchmark.Except for the EM Debt Bear Fund, which is discussed separately below, the Funds with the word or “Bear” in their name (collectively, the “Bear Funds”) attempt to provide investment results that correlate negatively to the return of an index or benchmark, meaning that the Bear Funds attempt to move in the opposite or inverse direction of the target index or benchmark.The correlations sought by the Bull Funds and the Bear Funds are generally a multiple of the returns of the target index or benchmark.For instance, the benchmark for the China Bull 2X Fund is 200% of the daily price performance of the FTSE/Xinhua China 25 Index, while the benchmark for the China Bear 2X Fund is 200% of the inverse, or opposite, of the daily price performance of the FTSE/Xinhua China 25 Index.If, on a given day, the FTSE/Xinhua China 25 Index gains 1%, the China Bull 2X Fund is designed to gain approximately 2% (which is equal to 200% of 1%), while the China Bear 2X Fund is designed to lose approximately 2%.Conversely, if the FTSE/Xinhua China 25 Index loses 1% on a given day, the China Bull 2X Fund is designed to lose approximately 2%, while the China Bear 2X Fund is designed to gain approximately 2%. Fund Index or Benchmark Daily Target BRIC Bull 2X Fund BRIC Bear 2X Fund S&P® BRIC 40 Index 200% -200% Brazil Bull 2X Fund Brazil Bear 2X Fund MSCI® Brazil Index 200% -200% China Bull 2X Fund China Bear 2X Fund FTSE/Xinhua China 25 Index 200% -200% India Bull 2X Fund India Bear 2X Fund MSCI® India Index 200% -200% Russia Bull 2X Fund Russia Bear 2X Fund DAXglobal® Russia Index 200% -200% To achieve these results, the Funds listed above use aggressive investment techniques such as engaging in futures, swaps and options transactions.As a result, these Funds are designed principally for experienced investors who intend to follow an asset allocation strategy.These Funds are suitable for purchase by active investors and frequently are used by investors who engage in market timing activities.There is no assurance that the Funds will achieve their objectives and an investment in a Fund could lose money.No single Fund is a complete investment program. The Trust also offers the EM Debt Bull Fund and the EM Debt Bear Fund. The EM Debt Bull Fund seeks to maximize total return (income plus capital appreciation) by investing primarily in debt instruments, which includes high yield debt instruments (commonly referred to as “junk bonds”), or derivatives of such instruments, of issuers that economically are tied to countries with emerging securities markets (“EM Debt”).The EM Debt Bear Fund seeks to profit from a decline in the value of EM Debt by creating short positions in such instruments and derivatives of such instruments.The term “bear” is used in the financial markets to describe a market which is declining in value.Generally, “bear” mutual funds attempt to profit from anticipated declines in the value of a security, industry, or market and may use aggressive techniques like selling short in pursuit of their objectives. Changes in Investment Objective.Each Fund’s investment objective is not a fundamental policy and may be changed by the Funds’ Board of Trustees without shareholder approval. 1 INVESTMENT TECHNIQUES AND POLICIES Rafferty Asset Management, LLC (“Rafferty” or “Adviser”), the investment adviser to the Funds, uses a number of investment techniques in an effort to achieve the stated goal for each Fund (other than the EM Debt Bull Fund and EM Debt Bear Fund). (Please see the “EM Debt Bull Fund, EM Debt Bear Fund” section below for a description of the Adviser’s investment techniques for each Fund).For the Bull Funds, Rafferty attempts to magnify the daily returns of each Bull Fund’s index or benchmark. The Bear Funds are managed to provide returns inverse (or opposite) by a defined percentage to the daily return of each Bear Fund’s index or benchmark.Rafferty creates net “long” positions for the Bull Funds and net “short” positions for the Bear Funds. (Rafferty may create short positions in the Bull Funds and long positions in the Bear Funds even though the net exposure in the Bull Funds will be long and the net exposure in the Bear Funds will be short.)Long positions move in the same direction as their index or benchmark, advancing when the index or benchmark advances and declining when the index or benchmark declines.Short positions move in the opposite direction of the index or benchmark, advancing when the index or benchmark declines and declining when the index or benchmark advances.Rafferty generally does not use fundamental securities analysis to accomplish such correlation.Rather, Rafferty primarily uses statistical and quantitative analysis to determine the investments each Fund makes and the techniques it employs.As a consequence, if a Fund is performing as designed, the return of the index or benchmark will dictate the return for that Fund. Each Bull and Bear Fund invests significantly in exchange-traded funds (“ETFs”), futures contracts on stock indices, swap agreements, options on futures contracts and financial instruments such as options on securities and stock indices options.Rafferty uses these types of investments to produce economically “leveraged” investment results.Leveraging allows Rafferty to generate a greater positive or negative return than what would be generated on the invested capital without leverage, thus changing small market movements into larger changes in the value of the investments of a Fund. Each Bull Fund and Bear Fund has a clearly articulated goal which requires the Fund to seek economic exposure in excess of its net assets.To meet its objectives, each Fund invests in some combination of financial instruments so that it generates economic exposure consistent with the Fund’s investment objective.To generate a return consistent with a leveraged investment objective benchmark, a Fund will generally invest some portion of its net assets in financial instruments – such as futures or swaps - with implicit leverage. Net flows into or out of a Fund and the impact of market movements determine whether the portfolio needs to be re-positioned.If the target index has risen on a given day, a Bull Fund’s net assets should rise, meaning the Fund’s exposure may need to be increased.Conversely, if the target index has fallen on a given day, a Bull Fund’s net assets should fall, meaning the Fund’s exposure may need to be reduced.If the target index has risen on a given day, a Bear Fund’s net assets should fall, meaning the Fund’s exposure may need to be reduced.If the target index has fallen on a given day, a Bear Fund’s net assets should rise, meaning the Fund’s exposure may need to be increased.A Fund’s portfolio may also need to be changed to reflect changes in the composition of an index and corporate actions like stock splits and spin-offs. Rafferty increases the Fund’s exposure when its assets rise and reduces the Fund’s exposure when its assets fall.To determine which instruments to purchase or sell, Rafferty identifies instruments it believes exhibit price anomalies among the relevant group of financial instruments to identify the more advantageous instrument. Each Bull and Bear Fund is designed to provide daily investment returns, before fees and expenses, that are a multiple of the returns of its index or benchmark.While Rafferty attempts to minimize any “tracking error” (the statistical measure of the difference between the investment results of a Fund and the performance of its index or benchmark), certain factors will tend to cause a Fund’s investment results to vary from the stated objective.A Fund may have difficulty in achieving its daily target due to fees and expenses, high portfolio turnover, transaction costs and/or a temporary lack of liquidity in the markets for the securities held by the Fund. Seeking daily leveraged investment results provides potential for greater gains and losses relative to benchmark performance.For instance, the India Bull 2X Fund seeks to provide, before fees and expenses, 200% of the daily return of the MSCI® India Total Return Index.If the index gains 2% on a given day, the India Bull 2X Fund would be expected to gain about 4%. Conversely, if the index declines 2% on a given day, the India Bull 2X Fund would be expected to lose about 4%. The Expected Daily Return of a Bull Fund.A Bull Fund seeks to provide a daily return that is a multiple of the daily return of a target index or benchmark.Doing so requires the use of leveraged investment techniques, which necessarily incur financing charges. For instance, the India Bull 2X Fund seeks exposure to its benchmark in an amount equal to 200% of its assets, meaning it uses leveraged investment techniques to seek exposure to the MSCI® India Total Return Index in an amount equal to 100% of its net assets.In light of the financing charges and a Bull Fund’s operating expenses, the expected return of a Bull Fund is equal to the gross expected return, which is the daily benchmark return multiplied by the Bull Fund’s daily target, minus (i) financing charges incurred by the portfolio and (ii) daily operating expenses.For instance, if the MSCI® India Total Return Index returns 2% on a given day, the gross expected return of the India Bull 2X Fund would be 4%, but the net expected return, which factors in the cost of financing the portfolio and the impact of operating expenses, would be lower. 2 The Expected Daily Return of a Bear Fund.A Bear Fund seeks to provide a daily return which is a multiple of the inverse (or opposite) of the daily return of a target index or benchmark. To create the necessary exposure, a Bear Fund engages in short selling – borrowing and selling securities it does not own. The money that a Bear Fund receives from short sales – the short sale proceeds – is an asset of the Bear Fund that can generate income to help offset the Bear Fund’s operating expenses.If the S&P® BRIC 40 Index declines 2% on a given day, the gross expected return for the Direxion BRIC Bear 2X Fund would, given prevailing interest rates and the expense ratio of the Fund, be 4% and the net expected return, which factors in interest income and the impact of operating expenses, would be slightly higher. The Expected Returns of Daily Leveraged Index Funds for Periods Longer Than a Day.The Funds seek daily leveraged investment results, which should not be equated with seeking a leveraged goal for a period longer than a day.For instance, if the S&P® BRIC 40 Index gains 10% during a year, the BRIC Bull 2X Fund should not be expected to provide a return of 20% for the year even if it meets its daily target throughout the year.This is true because of the financing charges noted above but also because the pursuit of daily goals may result in daily, leveraged compounding, which means that the return of an index over a period of time greater than one day multiplied by a Fund’s daily target or inverse daily target (e.g., 200% or -200%) will not generally equal a Fund’s performance over that same period. The following example illustrates this point. Mary is considering investments in two Funds, Fund A and Fund B.Fund A is a traditional index fund which seeks (before fees and expenses) to match the performance of the XYZ index.Fund B is a leveraged Fund and seeks daily investment results (before fees and expenses) that correspond to 200% of the daily performance of the XYZ index. On Day 1, the XYZ index increases in value from $100 to $105, a gain of 5%.On Day 2, the XYZ index declines from $105 back to $100, a loss of 4.76%.In the aggregate, the XYZ index has not moved. An investment in Fund A would be expected to gain 5% on Day 1 and lose 4.76% on Day 2 to return to its original value.The following example assumes a $100 investment in Fund A when the index is also valued at $100: Day Index Value Index Performance Value of Investment $100.00 $100.00 1 $105.00 5.00% $105.00 2 $100.00 -4.76% $100.00 The same $100 investment in Fund B, however, would be expected to gain 10.00% on Day 1 (200% of 5%) but decline 9.52% on Day 2. Day Index Performance 200% of Index Performance Value of Investment $100.00 1 5.00% 10.00% $110.00 2 -4.76% -9.52% $99.53 Although the percentage decline is smaller on Day 2 than the percentage gain on Day 1, the loss is applied to a higher principal amount so the investment in Fund B has a loss even when the index value has not declined.(These calculations do not include the charges for expense ratio and the financing charges.) As you can see, an investment in Fund B has higher rewards and risks due to the effects of leverage and compounding. Defensive Policy.Generally, each Fund pursues its investment objective regardless of market conditions and does not take defensive positions.As a consequence, a Fund will generally not adopt defensive positions by investing in cash or other instruments in anticipation of an adverse climate for its index or benchmark.However, if a Fund’s target index has moved dramatically in a particular direction and Rafferty believes a reversal is likely, Rafferty may attempt to hedge some portion of the Fund’s portfolio against such a reversal.Such hedging strategies include, but are not limited to, the purchase of put options to hedge against a decline in a Bull Fund’s portfolio and the purchase of call options to hedge against a decline in a Bear Fund’s portfolio.Hedging strategies will increase a Fund’s expenses, reduce net assets and reduce upside to some extent.To reduce the cost of such a hedging strategy, Rafferty may sell options, which will reduce a Fund’s upside if such options move against the Fund.In addition, because it may be difficult for a Fund to achieve its stated investment objective any time its assets fall below $2 million, Rafferty may invest the assets of any such Fund in short-term U.S. government securities until the level of net assets is sufficient to permit the desired investments.As a result, such Fund may not achieve its investment objective during this period.To find out if a Fund has sufficient assets to invest to attempt to meet its objective, you may call (800) 851-0511. 3 PRINCIPAL RISKS An investment in any of the Funds entails risks.The Funds could lose money, or their performance could trail that of other investment alternatives.Rafferty cannot guarantee that any of the Funds will achieve their objective. In addition, the Funds present some risks not traditionally associated with most mutual funds.It is important that investors closely review and understand these risks before making an investment in the Funds.The table below provides the principal risks of investing in the Funds.Following the table, each risk is explained. 4 Market Timing Activity and High Portfolio Turnover Risk of Tracking Error Risks of Aggressive Investment Techniques Leverage Risk Counterparty Risks Risk of Non-Diversification Interest Rate Changes Risks of Investing in Other Investment Companies and ETFs Adverse Market Conditions Risks of Shorting Instruments Inverse Correlation Risk BRICBull 2X Fund X X X X X X X X X BRICBear 2X Fund X X X X X X X X X X X Brazil Bull 2X Fund X X X X X X X X X Brazil Bear 2X Fund X X X X X X X X X X X ChinaBull2X Fund X X X X X X X X X ChinaBear2X Fund X X X X X X X X X X X India Bull2X Fund X X X X X X X X X India Bear2X Fund X X X X X X X X X X X RussiaBull2X Fund X X X X X X X X X RussiaBear2X Fund X X X X X X X X X X X EM Debt Bull Fund X X X X X X X X EM Debt Bear Fund X X X X X X X X X X Risks of Investing in Equity Securities Risks of Investing in Foreign Instruments Currency Exchange Rates Risks of Investing in Emerging Markets Instruments Credit Risk and Lower-Quality Debt Securities Concentration Risk Geographic Concentration Risk Adviser’s Invest-ment Strategy BRICBull 2X Fund X X X X X X X BRICBear 2X Fund X X X X X X X Brazil Bull 2X Fund X X X X X X X Brazil Bear 2X Fund X X X X X X X ChinaBull2X Fund X X X X X X X ChinaBear2X Fund X X X X X X X India Bull2X Fund X X X X X X X India Bear2X Fund X X X X X X X RussiaBull2X Fund X X X X X X X RussiaBear2X Fund X X X X X X X EM Debt Bull Fund X X X X X X X EM Debt Bear Fund X X X X X X X Market Timing Activity and High Portfolio Turnover Rafferty expects a significant portion of the Funds’ assets to come from professional money managers and investors who use the Funds as part of “asset allocation” and “market timing” investment strategies.These strategies often call for frequent trading to take advantage of anticipated changes in market conditions.Frequent trading could increase the rate of the Funds’ portfolio turnover, which involves correspondingly greater expenses to a Fund, including brokerage commissions or dealer mark-ups/mark-downs and other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to a Fund’s shareholders.The trading costs and tax effects associated with portfolio turnover may adversely affect the Funds’ performance.In addition, large movements of assets into and out of the Funds may have a negative impact on their ability to achieve their investment objectives or their desired level of operating expenses.The risks associated with market timing activity and high portfolio turnover will have a negative impact on longer-term investments. Risk of Tracking Error Several factors may affect a Fund’s ability to achieve its daily target.A Fund may have difficulty achieving its daily target due to fees and expenses, high portfolio turnover, transaction costs and/or a temporary lack of liquidity in the markets for the securities held by a Fund.A failure to achieve a daily target may cause a Fund to provide returns for a longer period that are worse than expected.In addition, a Fund that meets its daily target over a period of time may not necessarily produce the returns that might be expected in light of the returns of its index or benchmark for that period.Differences may result from the compounding effect of daily market fluctuations, the use of leverage and the Bear Funds’ inverse correlation. Risks of Aggressive Investment Techniques The Funds use investment techniques, including investments in derivative instruments, which may be considered aggressive.Derivative instruments include: (1) futures contracts; (2) swap agreements; and (3) options on securities, securities indices, and futures contracts.Investments in derivatives in general are subject to market risks that may cause their prices to fluctuate over time.In addition, such instruments may experience potentially dramatic price changes (losses) and imperfect correlations between the price of the contract and the underlying security or index which will increase the volatility of the Funds and may involve a small investment of cash relative to the magnitude of the risk assumed.The use of derivatives may expose the Funds to additional risks that they would not be subject to if they invested directly in the securities underlying those derivatives.The use of derivatives may result in larger losses or smaller gains than otherwise would be the case. Leverage Risk Use of leverage can magnify the effects of changes in the value of the Funds and make them more volatile.The leveraged investment techniques that the Funds employ should cause investors in the Funds to lose more money in adverse environments.The Funds’ use of leverage means that they will incur financing charges which will affect the performance of the Funds.As interest rates rise, the cost of executing the Funds’ investment strategies will rise as well. Counterparty Risks Swap agreements are two-party contracts whereby the parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments.Using such agreements exposes a Fund to the risk that the counterparty may default.If the counterparty defaults, a Fund’s risk of loss will consist of any payments that the Fund is entitled to receive from the counterparty under the agreement. 5 Risk of Non-Diversification A non-diversified fund invests a high percentage of its assets in a limited number of securities.A non-diversified fund’s net asset values and total returns may fluctuate more or fall greater in times of weaker markets than a diversified mutual fund. Interest Rate Changes Debt securities have varying levels of sensitivity to changes in interest rates.In general, the price of a debt security may fall when interest rates rise and may rise when interest rates fall.Securities with longer maturities and mortgage securities can be more sensitive to interest rate changes.In other words, the longer the maturity of a security, the greater the impact a change in interest rates could have on the security’s price.In addition, short-term and long-term interest rates do not necessarily move in the same amount or the same direction.Short-term securities tend to react to changes in short-term interest rates, and long-term securities tend to react to changes in long-term interest rates. The impact of an interest rate changes may be significant for other asset classes as well, whether because of the impact of interest rates on economic activity or because of changes in the relative attractiveness of asset classes due to changes in interest rates.For instance, higher interest rates may make investments in debt securities more attractive, thus reducing investments in equities. Risks of Investing in Other Investment Companies and ETFs Investments in the securities of other investment companies and ETFs, (which may, in turn invest in equities, bonds, and other financial vehicles) may involve duplication of advisory fees and certain other expenses.By investing in another investment company or ETF, a Fund becomes a shareholder of that investment company or ETF.As a result, Fund shareholders indirectly bear the Fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company or ETF, in addition to the fees and expenses Fund shareholders directly bear in connection with the Fund’s own operations.As a shareholder, the Fund must rely on the investment company or ETF to achieve its investment objective.If the investment company or ETF fails to achieve its investment objective, the value of the Fund’s investment will decline, adversely affecting the Fund’s performance.In addition, because ETFs are listed on national stock exchanges and are traded like stocks listed on an exchange, ETF shares potentially may trade at a discount or a premium.Investments in ETFs are also subject to brokerage and other trading costs, which could result in greater expenses to a Fund.Finally, because the value of ETF shares depends on the demand in the market, the Adviser may not be able to liquidate a Fund’s holdings at the most optimal time, adversely affecting the Fund’s performance. Adverse Market Conditions The performance of each Fund is designed to correlate to the performance of an index or benchmark.As a consequence, a Fund’s performance will suffer during conditions which are adverse to the Fund’s investment goals. Risks of Shorting Instruments Short positions are designed to profit from a decline in the price of particular securities, baskets of securities or indices.A short sale involves the theoretically unlimited risk of loss when the market value of the instruments sold short plus related transaction costs exceeds the proceeds to a Fund from the short sale. As a consequence, a Fund will lose value if and when the instrument’s price rises – a result that is the opposite from traditional mutual funds.The holder of a short position is responsible for paying the dividends and interest accruing on the short position.Because dividends and interest accruing on a short position is an expense to a Fund, the performance of a Fund may be adversely impacted by the cost of maintaining its short positions. Inverse Correlation Risk Each Bear Fund is negatively correlated to its index or benchmark and should lose money when its index or benchmark rises — a result that is the opposite from traditional mutual funds.Because each Bear Fund seeks daily returns inverse by a defined percentage to its index or benchmark, the difference between a Bear Fund’s daily return and the price performance of its index or benchmark may be negatively compounded during periods in which the markets decline. Risks of Investing in Equity Securities Investments in publicly issued equity securities, including common stocks, in general are subject to market risks that may cause their prices to fluctuate over time.Fluctuations in the value of equity securities in which a Fund invests will cause the net asset value of the Fund to fluctuate. 6 Risks of Investing in Foreign Instruments Indirectly investing in foreign instruments may involve greater risks than investing in domestic instruments.As a result, a Fund’s returns and net asset values may be affected to a large degree by fluctuations in currency exchange rates, political, diplomatic or economic conditions and regulatory requirements in other countries.The laws and accounting, auditing, and financial reporting standards in foreign countries typically are not as strict as they are in the U.S., and there may be less public information available about foreign companies. Currency Exchange Rates Changes in foreign currency exchange rates will affect the value of what a Fund owns and the Fund’s share price.Generally, when the U.S. dollar rises in value against a foreign currency, an investment in that country loses value because that currency is worth fewer U.S. dollars.Devaluation of a currency by a country’s government or banking authority also will have a significant impact on the value of any investments denominated in that currency.Currency markets generally are not as regulated as securities markets. Risks of Investing in Emerging Markets Instruments Investments in emerging markets instruments involve greater risks than investing in foreign instruments in general.Risks of investing in emerging market countries include political or social upheaval, nationalization of businesses, restrictions on foreign ownership and prohibitions on the repatriation of assets.There may also be risks from an economy’s dependence on revenues from particular commodities or industries.In addition, currency transfer restrictions, limited potential buyers for such instruments, delays and disruption in settlement procedures and illiquidity or low volumes of transactions may make exits difficult or impossible at times. Credit Risk and Lower-Quality Debt Securities A Fund could lose money if the issuer of a debt security is unable to meet its financial obligations or goes bankrupt.A Fund could lose money if the issuer of a debt security in which it has a short position is upgraded or generally improves its standing.Credit risk usually applies to most debt securities, but generally is not a factor for U.S. government obligations.Certain Funds will invest a significant portion of their assets in securities rated below investment grade or “junk bonds.”Junk bonds may be sensitive to economic changes, political changes, or adverse developments specific to a company.These securities generally involve greater risk of default or price changes than other types of fixed-income securities and the Funds’ performance may vary significantly as a result. Concentration Risk Concentration risk results from focusing a Fund’s investments in a specific industry or sector.The performance of a Fund that focuses its investments in a particular industry or sector may be more volatile than a fund that does not concentrate its investments. Geographic Concentration Risk Investments in a particular geographic region may be particularly susceptible to political, diplomatic or economic conditions and regulatory requirements.As a result, Funds that focus their investments in a particular geographic region may be more volatile than a more geographically diversified fund. Risks of the Adviser’s Investment Strategy While the Adviser seeks to take advantage of investment opportunities for Funds that will maximize their investment returns, there is no guarantee that such opportunities will ultimately benefit the Funds.The Adviser will aggressively change the Funds’ portfolios in response to market conditions that are unpredictable and may expose the Funds to greater market risk than other mutual funds.There is no assurance that the Adviser’s investment strategy will enable the Funds to achieve their investment objectives. BRIC Bull 2X Fund BRIC Bear 2X Fund Investment Objective.The BRIC Bull 2X Fund seeks daily investment results, before fees and expenses, of 200% of the price performance of the S&P® BRIC 40Index.The BRIC Bear 2X fund seeks daily investment results, before fees and expenses, of 200% of the inverse (or opposite) of the price performance of the S&P® BRIC 40Index. (Collectively, the BRIC Bull 2X Fund and the BRIC Bear 2X Fund are referred to as the “BRIC Funds”). Each of the four countries included in the S&P® BRIC 40 Index – Brazil, Russia, India and China - is considered an “emerging market.”The term “emerging market” refers to an economy that is in the initial stages of industrialization and has been historically marked by low per capita income and lack of capital market transparency, but appears to be implementing political and/or market reforms resulting in greater capital market transparency, increased access for foreign investors and generally improved economic conditions.Emerging markets have the potential for significantly higher or lower rates of return and carry greater risks than more developed economies. Principal Investment Strategy.Under normal circumstances, each BRIC Fund will invest at least 80% of its net assets in equity securities that comprise the S&P® BRIC 40Index and/or financial instruments that, in combination, provide leveraged exposure to the S&P® BRIC 40Index with the BRIC Bull 2X Fund creating long positions and the BRIC Bear 2X Fund creating short positions. The financial instruments in which the BRIC Funds may invest include ETFs, stock index futures contracts, options on stock index futures contracts, swap agreements and options on securities and on stock indices to produce economically leveraged investment results. On a day-to-day basis, the BRIC Funds also hold U.S. government securities and repurchase agreements to collateralize these futures and options contracts and swap agreements. 7 Target Index. The S&P® BRIC 40 Index invests in the top 10 exchange-listed stocks for each of the four BRIC nations.To be eligible for the S&P® BRIC 40 Index, companies from Brazil, Russia, India and China must have a float-adjusted market capitalization above $1 billion, a three-month average daily value traded above $5 million and a developed market listing.The companies with the highest market capitalization are then chosen.The index is rebalanced once per year in December.The BRIC Funds are not sponsored, endorsed, sold or promoted by Standard & Poor’s® and Standard &
